Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 21, 2019 and January 7, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Allen et al. (Publication No. 2018/0157990 filed December 5, 2016, hereinafter Allen) in view of Bentwich (Patent No. 6,289,513 filed October 1, 1999).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of 
Regarding Claims 1, 11, and 16, Allen teaches a graphical representation of data associated with a question answering (QA) input document ([0029]receive input from the question prioritization network a knowledge base or corpus of electronic documents; [0058] input corpus, a target document within the input corpus; [0043] a display element 210), the method comprising:
deriving, at least from a portion of the QA input document ([0020] generating question/answer (QA) system), first metadata regarding a context of the graphical representation of data ([0021] metadata regarding context includes dictionaries relating to different domains or areas, e.g., travel, healthcare, electronics, game shows, financial services); deriving, at least from a portion of the graphical representation of data, tabular data ([0003] tabular format); 
Allen does not expressly teach comparing at least a portion of the first metadata to existing table. 
However, Allen does teach existing table annotations from a QA knowledge base, how to incorporate the tabular data into the QA knowledge base ([0020] knowledge manager element 104 connected to a knowledge base element 106 configured to provide question/answer (QA) generation functionality for one or more content creators and or users who submit across the network element 140 to the QA system); and storing the tabular data in the QA knowledge base ([0020] knowledge manager element 104 connected to a knowledge base element 106 configured to provide question/answer (QA) generation functionality for one or more content creators and or users who submit across the network element 140 to the QA system).
Bentwich teaches comparing at least a portion of the first metadata to existing table (column 8, lines 58-65, complex queries on the database comparing groups of customers).

8.	Regarding Claims 2, 12, and 17, Bentwich teaches determining how to incorporate the tabular data into the QA knowledge base includes a step selected from the group consisting of determining whether to incorporate at least a portion of the tabular data into the existing table annotations and determining whether to incorporate at least a portion of the tabular data into new table annotations for the QA knowledge base (column 8, lines 1-29, knowledge base comprising tables with indexing).
9.	Regarding Claim 3, Bentwich teaches wherein comparing at least the portion of the first metadata to the existing table annotations includes generating a comparison result, determining whether to incorporate at least the portion of the tabular data into the existing table annotations includes determining whether to incorporate at least the portion of the tabular data into the existing table annotations based at least in part on the comparison result, and determining whether to incorporate at least the portion of the tabular data into the new table annotations includes determining whether to incorporate at least the portion of the tabular data into the new table annotations based at least in part on the comparison result (column 8, lines 58-65, complex queries on the database comparing groups of customers).
10.	Regarding Claim 4, Allen teaches the at least a portion of the first metadata to the existing table annotations includes intersecting at least the portion of the first metadata with the existing table annotations ([0020] generating question/answer (QA) system), first metadata 
11.	Regarding Claims 5, 13, and 18, Allen teaches deriving the first metadata includes deriving a first portion of the first metadata using natural language processing ([0021 and [0031] Natural Language Processing).
12.	Regarding Claims 6, 14, and 19, Allen teaches deriving the first metadata further includes deriving intermediate data from the graphical representation of data using optical character recognition, and deriving the first metadata further includes deriving a second portion of the first metadata from the intermediate data using natural language processing ([0021 and [0031] Natural Language Processing).
13.	Regarding Claims 7, 15, and 20, Allen teaches incorporating the tabular data into the existing table annotations ([0003] tabular format).
14.	Regarding Claim 8, Allen teaches the intermediate data into the existing table annotations ([0003] tabular format).
15.	Regarding Claim 9, Allen teaches generating the new table annotations based at least in part on the intermediate data and the tabular data ([0003] tabular format); and
storing the new table annotations in the QA knowledge base ([0020] knowledge manager element 104 connected to a knowledge base element 106 configured to provide question/answer (QA) generation functionality for one or more content creators and or users who submit across the network element 140 to the QA system).
16.	Regarding Claim 10, Allen teaches generating a user output indicative of the comparison result; and receiving a user input, wherein determining whether to incorporate at least the portion 

Conclusion
17.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Byron et al., (Publication No. 2015/0142418) teaches an error correction in tables using a question and answer system; 
b.  Bastide et al. (Patent No. 10,437,890) teaches enhanced document input parsing; and
c.  Visotski et al. (Patent No. 9,727,637) teaches retrieving text from a corpus of documents in an information handling system.
18.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571) 272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        February 26, 2021